81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Janette MOSLEY, Plaintiff--Appellant,v.LOW COUNTRY MEDIA, INCORPORATED, Defendant--Appellee.
No. 95-2836.
United States Court of Appeals, Fourth Circuit.
Submitted February 27, 1996.Decided March 21, 1996.

Janette Mosley, Appellant Pro Se.  Henry Ellerbe Grimball, GRIMBALL & CABANISS, Charleston, South Carolina, for Appellee.
Before HALL and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her employment discrimination suit as untimely.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Mosley v. Low Country Media, No. CA-94-2317-2-18 (D.S.C. Sept. 13, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED